Citation Nr: 0102415	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  Although the 
veteran was afforded VA examinations in September 1997 and 
June 1998, the Board finds that the evidence is inadequate 
for evaluating the severity of the veteran's disability and a 
remand is necessary.  

The reports of both examinations included references to the 
veteran's attendance at monthly group therapy sessions and 
his use of medication to treat PTSD; however, records 
referable to that treatment are not associated with the 
claims folder.  Records of any current treatment of the 
disability for which the veteran is seeking increased 
compensation may be highly probative with respect to his 
appeal.  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  VA 
must attempt to obtain those records to which the veteran has 
referred before any final action may be taken by the Board. 

The Board also notes that the veteran was hospitalized for 
treatment of PTSD subsequent to the most recent VA 
examination.  The reasons for admission were noted to be 
exacerbation of PTSD and suicidal ideation and it was noted 
that the veteran had reportedly quit his job "secondary to 
nerves."  In the judgment of the Board, a current VA 
psychiatric examination is warranted. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claim on appeal is based on the 
assignment of the initial rating for PTSD following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  Instead, in Fenderson, 
the Court held that where a veteran appealed the initial 
rating assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.  The Board has 
recharacterized these issues on appeal in order to comply 
with the recent opinion by the Court in Fenderson.  

Finally, the Board notes that because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, on remand, the RO should ensure that the notice and 
duty to assist provisions contained in the new law have been 
complied with.   See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, (2000).  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for PTSD 
since May 1997.  After securing any 
necessary releases, the RO should attempt 
to obtain copies of all records from the 
identified sources which are not 
currently of record.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of his PTSD.  
Complete psychological tests should be 
conducted.  The claims file must be made 
available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  Based on 
the examination and study of the case, 
the examiner should provide detailed 
descriptions of all current 
symptomatology of the veteran's PTSD, and 
include a discussion of his social and 
industrial inadaptability/occupational 
and social impairment.  The examiner 
should comment on whether manifestations 
of the veteran's service-connected PTSD 
include gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.  The examiner should also enter a 
complete multiaxial evaluation, and 
assign a global assessment functioning 
score together with an explanation of 
what the score represents.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase, 
with consideration of Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



